DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 05/23/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/23/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 9-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens assembly as recited in “an elastic element comprising at least two elastic sheets, and each of the elastic sheets comprising: 
an inner portion coupled to the lens unit and having an extending structure, and the extending structure extending from the inner portion to a direction away from the lens unit; 
an outer portion farther from the lens unit than the inner portion therefrom; and 
an elastic connecting portion connected to the inner portion and the outer portion; 
at least two conductive elements coupled to the lens unit; 
at least one AF coil element disposed on the lens unit, wherein one end of the at least one AF coil element is electrically connected to one of the at least two conductive elements, and the other end of the at least one AF coil element is electrically connected to the other one of the at least two conductive elements; and 
at least two first magnetic elements disposed in the cover, facing towards the at least one AF coil element and disposed correspondingly to each other along an optical axis of the lens unit; 
wherein a part of each of the extending structures is overlapped along a direction parallel to the optical axis and electrically connected to each of the conductive elements; 
wherein the at least one AF coil element and the at least two conductive elements are electrically connected by a welding method;
wherein a side of the lens unit facing towards the base is a polygon, and the polygon is a rectangle with four chamfered corners;
wherein each of the outer portions is disposed adjacent to at least one of the chamfered corners and each of the outer portions does not overlap with the lens unit along the direction parallel to the optical axis” as combined with other limitations in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 4, 2022